Citation Nr: 1646474	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an apportionment of the Veteran's VA non-service-connected pension benefits prior to July [redacted], 2013.


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran, and T.S.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1945 to November 1946 and died on July [redacted], 2013. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota, that denied the appellant's claim for an apportionment of the Veteran's non-service-connected pension benefits on the basis that her marriage to the Veteran was terminated in 2006.  Jurisdiction of the appellant's claim is with the VA RO in Reno, Nevada.

On May 16, 2012, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  She was unrepresented at the hearing and expressed her wish to proceed without a representative.  See May 16, 2012 Board hearing transcript at page 2. 

On May 17, 2012, the Veteran testified during a hearing at the RO before the undersigned.  He was accompanied by his designated service representative and T.S., a, friend and witness.  Copies of both transcripts are of record.

In May 2014, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In May 2014, the Board directed that the appellant be provided with a Financial Status Report form and requested to provide up-to-date information as to her income, expenses, assets, and debts.  This was not accomplished, despite the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Rather, in a March 10, 2016 letter, sent to the appellant's address of record (as shown on her June 2011 substantive appeal), the RO stated that it did not have any current contact information for her and asked that she provide this information (3/10/16 VBMS Notification Letter).  A Financial Status Report was not enclosed.  Id.  The appellant did not respond to the letter and it was not returned by the United States Post Office.  

The Board also directed that, if the benefit sought on appeal remained denied, the AOJ should provide the appellant, "and the Veteran's representative" with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The Nevada Office of Veterans Services, the Veteran's representative (9/13/07 VBMS VA 21-22 Appointment of Service Organization as Claimant's Representative), was not provided with the May 2016  SSOC, contrary to the Board's directive.  Id.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a Financial Status Report form, and request that she provide up-to-date information on it as to her income, expenses, assets, and debts.

2. Provide the Veteran's representative, the Nevada Office of Veterans Services, with a copy of the May 2016 SSOC and an opportunity to respond before the record is returned to the Board, if otherwise in order.

3. If new financial or other information is added to the record, and the benefit sought on appeal remains denied, the appellant, and the Veteran's representative, should be furnished with a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




